Citation Nr: 0932159	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-20 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel







INTRODUCTION

The Veteran was a member of the Merchant Marine from June 
1943 to August 1945, for VA purposes.  He was on ocean going 
service from June 15, 1943 to August 20, 1943, October 12, 
1943 to November 6, 1943, November 9, 1943 to March 7, 1944, 
April 6, 1944 to June 12, 1944, June 28, 1944 to July 31, 
1944, August 9, 1994 to August 18, 1944, August 18 1944 to 
November 17, 1944, December 19, 1944 to March 14, 1945, May 
31, 1945 to June 12, 1945 and from August 8, 1945 to August 
15, 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Cleveland, 
Ohio Department of Veterans' Affairs (VA) Regional Office 
(RO).  This case has since been transferred to the Boston, 
Massachusetts VARO.  

This case was previously remanded by the Board in August 2007 
for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the competent 
medical evidence of record has shown that bilateral hearing 
loss is causally related to his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
bilateral hearing loss was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including hearing loss, if manifested to a 
compensable degree within one year after discharge from 
service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. § 1113.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

The Veteran contends that his hearing loss began in active 
service when he was exposed to loud noise while serving in 
World War II.  In June 2005 and January 2008 statements, the 
Veteran reported that during a battle in the Port of Antwerp, 
Holland, he was in an engine room of a ship called the Pan 
Virginia and the front of the ship was hit during a bombing.  
The Veteran reported that at this time his hearing suffered 
to the point that he required surgery to repair the damage.  
He also stated that he had worn hearing aids since 1955, at 
which time he was diagnosed with severe bilateral hearing 
loss.  

As noted above, he Veteran's DD forms 214 reflect, that he 
was on ocean going service for several periods during the 
course of his active duty and served on several ships 
including the Pan Virginia from June 1944 to July 1944, where 
his military occupational specialty (MOS) was general 
utility.  The Veteran's other MOS's included fireman, 
messman, steward department/miscellaneous, oiler and 
fireman/watertender.  The Veteran's awards include the 
Atlantic War Zone Medal, the Merchant Marine Emblem, the 
Mediterranean/Middle East War Zone Medal and a Presidential 
testimonial letter.  A Certificate of Honorable Discharge 
indicates that the Veteran served as an "American Merchant 
Marine in oceangoing service during the period of armed 
conflict December 7, 1941 to August 15, 1945."  Finally, the 
Veteran's DD form 214 cites "end of hostilities" as the 
reason for his separation.  Therefore, this evidence supports 
the Veteran's claims that he was exposed to excessive noise 
during active service. 

In an August 2004 VA examination, the Veteran complained of 
difficulty hearing in most listening situations since the 
1970's.  He reported military noise exposure as an engineer 
and fireman with the Marines from 1941 to 1945, where he was 
frequently exposed to engine noise and loud machinery.  The 
Veteran also reported occupational noise exposure as a truck 
mechanic for 45 years, at which time he was frequently 
exposed to loud machinery and engine noise.  He reported 
wearing hearing aids since the 1970's and underwent surgery 
in his right ear in 1976.  The Veteran denied any 
recreational noise exposure.  Audiometric testing revealed 
that the hearing threshold levels in decibels in the right 
ear were 85, 95, 100, 105 and 105 at 500, 1000, 2000, 3000 
and 4000 Hertz respectively.  At corresponding frequencies in 
the left ear, the hearing threshold levels in decibels were 
95, 100, 90, 95 and 90 at 500, 1000, 2000, 3000 and 4000 
Hertz respectively.  Pure tone averages were 101 in the right 
ear and 94 in the left.  Maryland CNC speech recognition 
scores were 76 percent in both ears.  The Veteran was 
diagnosed with severe to profound conductive hearing loss in 
the right ear and profound rising to severe conductive 
hearing loss in the left ear.

Private medical records from June 2005 reflect that the 
Veteran was diagnosed with severe bilateral hearing loss, 
requiring hearing aids in both ears.  A June 2005 private 
audiology evaluation report included audiometric findings of 
pure tone hearing threshold levels that are shown in graphic 
form instead of numeric form.  The Board is precluded from 
applying these graphic results to the criteria of 38 C.F.R. § 
3.385 in order to determine the severity of any hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  

In a May 2006 VA examination, the Veteran complained of 
severe bilateral hearing loss with difficulty hearing in all 
situations, without the use of his bilateral hearing aids.  
He reported a long history of bilateral mixed hearing loss 
and had worn bilateral hearing aids for over 30 years.  The 
Veteran also reported that he had a right mastoid ear surgery 
in the 1970's and was currently followed by a private 
physician for frequent debridement and to monitor his 
bilateral ear condition.  He stated that he was routinely 
noise exposed while working as an engineer and fireman with 
the Marines in service.  The Veteran also experienced 
occupational noise exposure as a truck mechanic for over 40 
years.  Audiometric testing revealed that the hearing 
threshold levels in decibels in the right ear were 90, 90, 
100, 95 and 95 at 500, 1000, 2000, 3000 and 4000 Hertz 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 95, 100, 100, 
80 and 80 at 500, 1000, 2000, 3000 and 4000 Hertz 
respectively.  Pure tone averages were 95 in the right ear 
and 90 in the left.  Maryland CNC speech recognition scores 
were 72 in the right and 50 in the left.  The Veteran was 
diagnosed with mixed profound hearing loss in the right ear 
and mixed profound to severe hearing loss in the left ear.  
The examiner concluded that the middle ear pathology was 
general and not related to noise exposure, however, due to 
the sensorineural component and long standing middle ear 
pathology (over 40 years), a full opinion regarding the 
etiology of the Veteran's hearing loss should be deferred to 
an ear, nose and throat (ENT) specialist.

In a September 2007 VA examination, the Veteran again 
reported exposure to excessive loud noise in service as a 
fireman and engineer working with the Marines.  He reported 
over 40 years over exposure to loud noise following service 
while working as a truck mechanic.  The examiner noted that 
the Veteran had a mastoid surgery over 30 years ago.  
Audiometric testing revealed that the hearing threshold 
levels in decibels in the right ear were 90, 95, 100, 95 and 
100 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  At 
corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 100, 105, 90, 85 and 80 at 
500, 1000, 2000, 3000 and 4000 Hertz respectively.  Pure tone 
averages were 97.5 in the right ear and 90 in the left.  
Maryland CNC speech recognition scores were 74 in the right 
and 72 in the left.  The Veteran was diagnosed with mixed 
profound hearing loss in the right ear and mixed profound to 
severe hearing loss in the left ear.  The examiner concluded 
that the etiology of the bilateral mixed hearing loss was 
unknown and should be deferred to otolaryngology.

In a November 2007 VA examination performed by an ENT 
specialist, the Veteran reported first serving with the 
Merchant Marines and then with the Coast Guard from 1942 to 
1945.  He complained of difficulty hearing in both ears, the 
right being worse than the left.  The Veteran reported that 
his ear disease began when he was exposed to an explosion in 
service while on board a ship in World War II, at which time 
his ears started ringing and he began having a right ear 
infection.  The examiner noted that the Veteran was diagnosed 
with mastoiditis and underwent a right mastoidectomy in the 
1960's.  The Veteran was currently wearing a left hearing 
aid.  He denied an ear disease prior to joining the service.  
The Veteran was diagnosed with status post right 
tympanomastoidectomy and left sensorineural hearing loss.  

In a December 2007 addendum to the November 2007 VA 
examination, the same ENT specialist, upon reviewing the 
claims file, diagnosed the Veteran with bilateral profound 
mixed hearing loss and status post right tympanomastoidectomy 
with inactive right chronic otitis media.  The examiner 
concluded that while there was no documentation in the claims 
file about a diagnosis of tympanic membrane perforation in 
service, based upon the Veteran's statements, it was at least 
as likely as not that the primary etiology for the mixed 
hearing loss was the tympanic membrane perforation and the 
ear infection that he sustained in service.  The examiner 
also opined that the sensorineural component of the bilateral 
mixed hearing loss was at least as likely as not caused by 
the service related military noise exposure due to the extent 
of noise exposure that he reported in service.  However, the 
examiner also noted that professional noise exposure after 
service and age may have contributed to the sensorineural 
hearing loss.  Finally the examiner opined that the 
conductive component of the bilateral mixed hearing loss was 
caused by otitis media and the subsequent 
tympanomastoidectomy.  

In a March 2009 addendum to the November VA examination, the 
same ENT specialist again reviewed the claims file and 
provided a diagnosis of bilateral severe to profound mixed 
hearing loss and inactive chronic otitis media, status post 
tympanomastoidectomy.  The examiner opined that the 
conductive component of the mixed hearing loss was not 
related to noise exposure and was more likely than not caused 
by the chronic and recurrent otitis medial and the subsequent 
tympanomastoidectomy in the right ear which had its onset 
after the Veteran left the service.  Finally, the examiner 
concluded that it was at least as likely as not that the 
sensorineural component of the mixed hearing loss was related 
to noise exposure in service due to the amount of noise that 
the Veteran reported in service.  

In a May 2009 addendum to the September 2007 VA examination, 
the audiologist reported that, as stated in the original 
report, the etiology of the bilateral mixed hearing loss is 
unknown and should be deferred to otolaryngology.  

In a July 2007 addendum to the November 2007 VA examination, 
the same ENT specialist once again reviewed the claims file 
and provided a diagnosis of bilateral severe to profound 
mixed hearing loss and inactive chronic otitis media, status 
post tympanomastoidectomy.  The examiner opined that it was 
more likely than not that the primary cause for the 
conductive component of the bilateral mixed hearing loss was 
the chronic otitis media that had its onset while the Veteran 
was with the military following what he described as an 
explosion onboard one of the ships.  The examiner also 
concluded that it was more likely than not that the primary 
cause for the sensorineural component of the bilateral mixed 
hearing loss was age-related although, noise exposure while 
in the military may have contributed to the sensorineural 
component of the bilateral mixed hearing loss as well.  

After a careful review of the record, and resolving all doubt 
in favor of the Veteran, the Board has determined, based upon 
the medical and satisfactory lay evidence set forth above, 
that the Veteran's current bilateral hearing loss was 
incurred during his active service.  As noted above, the 
Veteran's service information supports his reports of 
exposure to excessive noise during his active service.  The 
post service medical evidence of record reflects that the 
Veteran is currently diagnosed with bilateral profound to 
severe mixed sensorineural hearing loss.  

With respect to the opinions provided in the record, the 
Board finds that as they are all furnished by the same ENT 
specialist, taken together, they put the evidence in relative 
equipoise.  The Board notes that, in considering the 
Veteran's conductive component of his mixed hearing loss, the 
examiner furnished the following opinions:  (1) it was at 
least as likely as not that that the primary etiology for the 
mixed hearing loss was the tympanic membrane perforation and 
the ear infection that he sustained in service; (2) the 
conductive component of the mixed hearing loss was not 
related to noise exposure and was more likely than not caused 
by the chronic and recurrent otitis medial and the subsequent 
tympanomastoidectomy in the right ear which had its onset 
after the Veteran left the service; and (3) it was more 
likely than not that the primary cause for the conductive 
component of the bilateral mixed hearing loss was the chronic 
otitis media that had its onset while the Veteran was with 
the military.  Therefore, these three opinions put the 
evidence in relative equipoise as to the conductive component 
of the Veteran's sensorineural hearing loss.  

Likewise, with respect to the sensorineural component of the 
Veteran's hearing loss, the Board notes that the ENT 
specialist's opinions on two occasions reported that it was 
at least as likely as not that the sensorineural component of 
the mixed hearing loss was related to noise exposure in the 
service and that professional noise exposure after service 
and age may have contributed to the sensorineural hearing 
loss.  Subsequently the examiner opined that it was more 
likely than not that the primary cause for the sensorineural 
component of the bilateral mixed hearing loss was age-
related, although noise exposure while in the military may 
have contributed to the sensorineural component of the 
bilateral mixed hearing loss as well.  Thus, the Board finds 
that these opinions put the evidence in relative equipoise as 
to the sensorineural component of the Veteran's sensorineural 
hearing loss.  

Thus, resolving all reasonable doubt in favor of the Veteran, 
service connection for bilateral hearing loss is warranted.  
38 C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Lewinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
DEBORAH W. SINGLETON

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


